DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Status of the Claims
The amendment/remarks received 07/19/2021 have been entered and fully considered.  Claims 1-5 and 8-17 are pending.  Claims 6-7 are cancelled.  Claims 16-17 are new.  Claims 1 and 10-13 are amended.  Claims 1-5 and 8-17 are examined herein.

Allowable Subject Matter
Claims 1-5 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
JP 2012-204193 A1 (“Oya”) discloses a battery unit capable of use as a traction battery of a motor vehicle (Abstract; Fig. 1).  The battery unit comprises two rows of 
JP 2012-199186 A (“Okuya”) discloses a battery module 51 composed of two assembled batteries 21a and 21b with the top surfaces of lids 23 facing each other (Figs. 4-5; [0031]).  Each assembled battery comprises a plurality of elementary batteries 1, the elementary batteries 1 each having a sealing plate 7 with an opening portion 7a ([0016]).  The opening portions 7a of the elementary batteries 1 in assembled battery 21a face the opening portions 7a of the elementary batteries 1 in assembled battery 21b (Fig. 4b).  Each lid 23 comprises a plurality of openings 41 formed as a U-shaped notch 41a in the lid corresponding to the opening portions 7a (Figs. 3, 5; [0023]).  Okuya does not expressly disclose the closure element, in a closed position in which the closure element closes the opening, is arranged in parallel alignment with the 
US 2014/0370336 A1 (“Reitzle”) is cited for the teaching of a protective film arranged between discharge valves of battery cells and separate connections of a discharge pipe system so that direct contact of the battery cells to the gases in the discharge pipe system is prevented (Abstract). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727